                              United States District Court
                                        for the
                              Southern District of Florida

Flexstake, Inc., Plaintiff,               )
                                          )
v.                                        ) Civil Action No. 17-20858-Civ-Scola
                                          )
DBI Services, LLC, Defendant.             )

                      Order Denying Plaintiff’s Motion to
                    Supplement Summary Judgment Record
       Before the Court is a motion to supplement the summary judgment
record based on newly discovered evidence filed by Plaintiff Flexstake, Inc.
(“Flexstake”). (the “Motion,” ECF No. 142.) Defendant DBI Services, LLC (“DBI”)
opposes the Motion. (ECF No. 148.) Having considered the parties’
submissions, including the proposed supplemental evidence, and the
applicable law, the Court denies the Motion for the reasons that follow.
       A core issue presented in this case is whether certain posts sent by DBI
to Texas A&M Transportation Institute (“TTI”) were manufactured by Flexstake
or a different party. DBI moves for summary judgment arguing no dispute of
material fact exists that the posts DBI sent to TTI were genuine Flexstake posts
and that it is entitlement judgment on all claims asserted against it as a matter
of law. (ECF No. 104 at pp. 5-8.) Flexstake responded to that motion on August
3, 2018, submitting substantial additional evidence which it claims creates a
dispute of fact as to that issue. (ECF Nos. 105, 107.)
       Flexstake seeks to supplement the summary judgment record with two
exhibits attached to the Motion: (1) the declaration of Chris Gaudette
(“Gaudette Declaration”), an employee of non-party ORAFOL Americas, Inc.
(“ORAFOL”), who, in relevant part, provides wall thickness measurements of
some (but not all) posts allegedly tested by TTI, (ECF No. 142-1 at ¶¶ 2, 9); and
(2) the declaration of Robert Hughes, Jr. (“Hughes Declaration”), Flexstake’s
president, who states in relevant part that Flexstake posts are designed and
manufactured to be thicker than those measured by ORAFOL and thus those
sent to TTI “could not be Flexstake” posts, and that Flexstake has concluded
based on its internal research and development that posts of the thickness
measured by ORAFOL “result in failure after only a few impacts” and “cause
the top section to bend over the patented hinge and insert,” (ECF No. 142-2 at
¶¶ 4, 6, 7.) ORAFOL performed the measurements of these posts at Flexstake’s
request on October 26, 2018. (ECF No. 142-1 at ¶ 9.)
       “Generally speaking, a Court should only grant a motion to supplement a
summary judgment record where such evidence was not available prior to the
motion’s filing.” Selectica, Inc. v. Novatus, Inc., No. 6:13-cv-1708-Orl-40TBS,
2015 WL 12843841, at *2 (M.D. Fla. Sept. 30, 2015); Kerruish v. Essex
Holdings, Inc., No. 16-cv-60877, 2018 WL 5629924, at *4 n.8 (S.D. Fla. Mar.
23, 2018) (Williams, J.). Further, a “declaration used to support or oppose a
motion [for summary judgment] must be made on personal knowledge, set out
facts that would be admissible in evidence, and show that the affiant or
declarant is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).
       The Court denies the Motion for two principal reasons. First, Flexstake
does not establish that this information was “newly discovered” or otherwise
previously unavailable. Fact discovery closed in this case on June 18, 2018.
(ECF No. 90.) Flexstake did not seek this supplemental evidence until October
26, 2018—over four months after the close of discovery, two months after
completion of briefing on the motion for summary judgment, and one month
before the trial setting in this case. Flexstake had every opportunity to seek
this information from ORAFOL during the discovery phase of this case and the
Motion, filed on the eve of trial, does not otherwise establish that Flexstake
pursued this information with reasonable diligence. Moreover, due to the
timing of the Motion, the Court finds that considering the supplemental
evidence would also unduly prejudice DBI by depriving it of an opportunity to
examine the subject posts and contest the technical findings in the
declarations.
       Second, the relevant portions of the declarations are not admissible
summary judgment evidence in any event. The thrust of the Gaudette
Declaration is that the thickness of certain posts in ORAFOL’s possession
range from 0.045 to 0.049 inches. That is a difference of 0.006 to 0.01 inches
from the alleged thickness of Flexstake’s posts. Considering the high degree of
precision required to make such measurements, and the materiality of that
precision to the relevance of evidence, the Court finds that Gaudette’s
declaration is “based on scientific, technical, or other specialized knowledge”
and not a proper subject of lay witness testimony. See Fed. Rs. Evid. 701(c),
702; see also A.T.O. Golden Constr. Corp. v. Allied World Ins. Co., 2018 WL
5891494, **2-5 (S.D. Fla. Nov. 9, 2018) (Torres, Mag. J.) (citing Reese v.
Herbert, 527 F.3d 1253, 1265 (11th Cir. 2008) (“[T]he expert disclosure rule is
intended to provide opposing parties ‘reasonable opportunity to prepare for
effective cross examination and perhaps arrange for expert testimony from
other witnesses.’”)).
       Further, the relevant portions of the Hughes Declaration are also expert
opinion. (See ECF No. 142-2 at ¶ 4 (“Based on the testing we have conducted
over the years as part of a research and development, we have concluded that a
wall thickness of less than .055 inches causes the top section to bend over the
patented hinge and insert after only a few impact on which the top section is
attached.”), ¶ 6 (“Using a Westward Digital Caliper, I measured the wall
thickness of each of the top sections [of the stakes]. Each of the top sections
were in the 0.045-0.048 range. As such, they could not be Flexstake 753.5 top
sections.”), ¶ 7 (“The difference between a top section with a 0.045 wall
thickness and a 0.055 is significant, and represents an approximately 20%
increase in materials.”).)
       There is no indication in the record that Flexstake disclosed Gaudette or
Hughes as experts or otherwise complied with the requirements of Fed. R. Civ.
P. 26(a)(2). Nor has Flexstake satisfied the requirements of Federal Rule of
Evidence 702. As a result, the proposed supplemental evidence fails Federal
Rule of Civil Procedure 56(c)(4) and thus is inadmissible at this stage in any
event.
       In sum, the motion to supplement the summary judgment record based
on newly discovered evidence (ECF No. 142) is denied.
        Done and ordered, in chambers at Miami, Florida, on November 28
2018.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
